  USDC IN/ND case 2:19-cv-00110-TLS document 21 filed 08/27/20 page 1 of 14


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 TIMOTHY A. PALMER,

                        Plaintiff,

                        v.                                CAUSE NO.: 2:19-CV-110-TLS

 ANDREW SAUL, Commissioner of the
 Social Security Administration,

                       Defendant.

                                     OPINION AND ORDER

       Plaintiff Timothy A. Palmer seeks review of the final decision of the Commissioner of

the Social Security Administration denying his applications for disability insurance benefits and

supplemental security income. Plaintiff argues that the Administrative Law Judge (ALJ) made

several errors in formulating his residual functional capacity (RFC), including the weight given

to opinion evidence, as well as cherry-picking and misinterpreting medical evidence. For the

reasons set forth below, the Court finds that reversal and remand is required for further

proceedings.

                               PROCEDURAL BACKGROUND

       On August 4, 2015, Plaintiff filed applications for disability insurance benefits and

supplemental security income, alleging disability beginning November 12, 2012. AR 198,

205, ECF No. 10. The claim was denied initially and on reconsideration. Id. at 91, 119.

Plaintiff requested a hearing, which was held before the ALJ on February 12, 2016. Id. at

143, 145. On April 13, 2018, the ALJ issued a written decision and found Plaintiff not

disabled. Id. at 16–32. On March 20, 2019 Plaintiff filed his Complaint [ECF No. 1] in this

Court, seeking reversal of the Commissioner’s final decision. Plaintiff filed an opening brief

[ECF No. 12], the Commissioner filed a response brief [ECF No. 17], and Plaintiff filed a

reply brief [ECF No. 19].
  USDC IN/ND case 2:19-cv-00110-TLS document 21 filed 08/27/20 page 2 of 14


                                      THE ALJ’S DECISION

        For purposes of disability insurance benefits and supplemental security income, a

claimant is “disabled” if he is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than”

twelve months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); see also 20 C.F.R. §§ 404.1505(a),

416.905(a). To be found disabled, a claimant must have a severe physical or mental impairment

that prevents him from doing not only his previous work, but also any other kind of gainful

employment that exists in the national economy, considering his age, education, and work

experience. 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B); 20 C.F.R. §§ 404.1505(a), 416.905(a).

        An ALJ conducts a five-step inquiry to determine whether a claimant is disabled. 20

C.F.R. §§ 404.1520, 416.920. The first step is to determine whether the claimant is no longer

engaged in substantial gainful activity. Id. §§ 404.1520(a)(4)(i), (b), 416.920(a)(4)(i), (b). In this

case, the ALJ found that Plaintiff has not engaged in substantial gainful activity since November

12, 2012, the alleged onset date. AR 21.

        At step two, the ALJ determines whether the claimant has a “severe impairment.” 20

C.F.R. §§ 404.1520(a)(4)(ii), (c), 416.920(a)(4)(ii), (c). Here, the ALJ determined that Plaintiff

has the severe impairments of depression, personality disorder, attention deficit hyperactivity

disorder, cognitive disorder, obesity, degenerative changes of the right foot, gout, obstructive

sleep apnea, osteoarthritis, and tendonitis of the bilateral shoulders, status post left rotator cuff

repair. AR 21.

      Step three requires the ALJ to consider whether the claimant’s impairment(s) “meets or

equals one of [the] listings in appendix 1 to subpart P of part 404 of [the Code of Federal

Regulations].” 20 C.F.R. §§ 404.1520(a)(4)(iii), (d), 416.920(a)(4)(iii), (d). If a claimant’s
                                                   2
  USDC IN/ND case 2:19-cv-00110-TLS document 21 filed 08/27/20 page 3 of 14


impairment(s), considered singly or in combination with other impairments, meets or equals a

listed impairment, the claimant will be found disabled without considering age, education, and

work experience. Id. §§ 404.1520(a)(4)(iii), (d), 416.920(a)(4)(iii), (d). Here, the ALJ found

that Plaintiff does not have an impairment or combination of impairments that meets or

medically equals a listing, indicating that she considered Listings 1.00, 1.02, 12.02, 12.04,

12.06, and 12.08. AR 22.

       When a claimant’s impairment(s) does not meet or equal a listing, the ALJ determines the

claimant’s “residual functional capacity” (RFC), which “is an administrative assessment of what

work-related activities an individual can perform despite [the individual’s] limitations.” Dixon v.

Massanari, 270 F.3d 1171, 1178 (7th Cir. 2001); see also 20 C.F.R. §§ 404.1520(e), 416.920(e).

In this case, the ALJ assessed the following RFC:

       After careful consideration of the entire record, I find that the claimant has the
       residual functional capacity to perform light work as defined in 20 CFR
       404.1567(b) and 416.967(b) where the claimant can lift and/or carry 20 pounds
       occasionally, and 10 pound frequently, can sit up to six hours of an eight-hour
       workday, and can stand and/or walk up to six hours of an eight-hour workday.
       The claimant can occasionally climb ramps and stairs, but never climb ladders,
       ropes, and scaffolds. The claimant can occasionally balance, stoop, crouch, kneel,
       and crawl. The claimant must avoid concentrated exposure to extreme wetness,
       heat, humidity, fumes, odors, dusts, and gases, and poor ventilation. The claimant
       must avoid concentrated exposure to hazardous conditions. The claimant cannot
       reach overhead bilaterally. The claimant can have no public contact but can have
       brief impersonal contact with coworkers and supervisors.

AR 23–24.

       The ALJ then moves to step four and determines whether the claimant can do his

past relevant work in light of the RFC. 20 C.F.R. §§ 404.1520(a)(4)(iv), (f). In this case,

the ALJ found that Plaintiff is unable to perform any past relevant work. AR 30.

       If the claimant is unable to perform past relevant work, the ALJ considers at step

five whether the claimant can “make an adjustment to other work” in the national

                                                 3
  USDC IN/ND case 2:19-cv-00110-TLS document 21 filed 08/27/20 page 4 of 14


economy given the RFC and the claimant’s age, education, and work experience. 20

C.F.R. § 404.1520(a)(4)(v), (g). Here, the ALJ found that Plaintiff is not disabled

because Plaintiff can perform significant jobs in the national economy of package line

worker, assembler, and inspector. AR 31. The claimant bears the burden of proving steps

one through four, whereas the burden at step five is on the ALJ. Zurawski v. Halter, 245

F.3d 881, 885–86 (7th Cir. 2001); see also 20 C.F.R. §§ 404.1512, 416.912.

       Plaintiff sought review of the ALJ’s decision by the Appeals Council, and the Appeals

Council subsequently denied review. AR 1–3. Thus, the ALJ’s decision is the final decision of

the Commissioner. Jozefyk v. Berryhill, 923 F.3d 492, 496 (7th Cir. 2019). Plaintiff now seeks

judicial review under 42 U.S.C. § 405(g).

                                   STANDARD OF REVIEW

       The Social Security Act authorizes judicial review of the agency’s final decision. 42

U.S.C. § 405(g). On review, a court considers whether the ALJ applied the correct legal standard

and the decision is supported by substantial evidence. See Summers v. Berryhill, 864 F.3d 523,

526 (7th Cir. 2017); 42 U.S.C. § 405(g). A court will affirm the Commissioner’s findings of fact

and denial of disability benefits if they are supported by substantial evidence. Craft v. Astrue,

539 F.3d 668, 673 (7th Cir. 2008). Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Moore v. Colvin, 743 F.3d

1118, 1120–21 (7th Cir. 2014) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). It

must be “more than a scintilla but may be less than a preponderance.” Skinner v. Astrue, 478

F.3d 836, 841 (7th Cir. 2007) (citing Richardson, 402 U.S. at 401; Bunge Corp. v. Carlisle, 227

F.3d 934, 937 (7th Cir. 2000)). Even if “reasonable minds could differ” about the disability

status of the claimant, the court must affirm the Commissioner’s decision as long as it is

adequately supported. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008) (quoting Schmidt v.
                                                 4
  USDC IN/ND case 2:19-cv-00110-TLS document 21 filed 08/27/20 page 5 of 14


Astrue, 496 F.3d 833, 842 (7th Cir. 2007)).

       The court considers the entire administrative record but does not “reweigh evidence,

resolve conflicts, decide questions of credibility, or substitute [the court’s] own judgment for that

of the Commissioner.” McKinzey v. Astrue, 641 F.3d 884, 889 (quoting Lopez ex rel. Lopez v.

Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). Nevertheless, the court conducts a “critical review

of the evidence,” and the decision cannot stand if it lacks evidentiary support or an adequate

discussion of the issues. Lopez, 336 F.3d at 539 (quotations omitted); see also Moore, 743 F.3d

at 1121 (“A decision that lacks adequate discussion of the issues will be remanded.”). The ALJ is

not required to address every piece of evidence or testimony presented, but the ALJ “has a basic

obligation to develop a full and fair record and must build an accurate and logical bridge between

the evidence and the result to afford the claimant meaningful judicial review of the

administrative findings.” Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014) (internal

citations omitted). However, “if the Commissioner commits an error of law,” remand is

warranted “without regard to the volume of evidence in support of the factual findings.” White ex

rel. Smith v. Apfel, 167 F.3d 369, 373 (7th Cir. 1999) (citing Binion v. Chater, 108 F.3d 780, 782

(7th Cir. 1997)).

                                            ANALYSIS

       In this appeal, Plaintiff argues that the ALJ erred in formulating Plaintiff’s RFC by

cherry-picking medical evidence, by failing to consider the circumstances of his previous work

activity, by failing to properly consider medical opinion evidence, and by failing to properly

consider the mental impairment Listings. The Court finds that remand is required for a proper

evaluation of the medical opinion evidence and for proper consideration of past relevant work.

       The Residual Functional Capacity (“RFC”) is a measure of what an individual can do

despite his limitations. Young v. Barnhart, 362 F.3d 995, 1000–01 (7th Cir. 2004); 20 C.F.R.
                                                 5
     USDC IN/ND case 2:19-cv-00110-TLS document 21 filed 08/27/20 page 6 of 14


§§ 404.1545(a), 416.945. The determination of a claimant’s RFC is a legal decision rather than

a medical one. Diaz v. Chater, 55 F.3d 300, 306 n.2 (7th Cir. 1995); see also Thomas v. Colvin,

745 F.3d 802, 808 (7th Cir. 2014) (citing 20 C.F.R. § 404.1527(d)). “RFC is an assessment of

an individual’s ability to do sustained work-related physical and mental activities in a work

setting on a regular and continuing basis. A ‘regular and continuing basis’ means 8 hours a day,

for 5 days a week, or an equivalent work schedule.” SSR 96-8p, 1996 WL 374184, at *1 (July

2, 1996). “The RFC assessment is a function-by-function assessment based upon all of the

relevant evidence of an individual’s ability to do work-related activities.” Id. at *3.

        The relevant evidence includes medical history; medical signs and laboratory findings;

the effects of treatment; reports of daily activities; lay evidence; recorded observations; medical

source statements; the effects of symptoms, including pain, that are reasonably attributed to a

medically determinable impairment; evidence from attempts to work; need for a structured living

environment; and work evaluations, if available. Id. at *5. In arriving at an RFC, the ALJ “must

consider all allegations of physical and mental limitations or restrictions and make every

reasonable effort to ensure that the file contains sufficient evidence to assess RFC.” Id.

The Court considers each of Plaintiff’s arguments in turn.

A.      Medical Opinion Evidence

        An ALJ has an obligation to evaluate every medical opinion and explain the weight given

to the opinion. See 20 C.F.R. §§ 404.1527(c), 416.927(c). Medical opinions are weighed by

considering the following factors: (1) whether there is an examining relationship; (2) whether

there is a treatment relationship, and if so the length of the treatment relationship, the frequency

of the examination, and the nature and extent of the treatment relationship; (3) whether the

opinion is supported by relevant evidence and by explanations from the source; (4) the

consistency of the opinion with the record as a whole; (5) whether the opinion was offered by a
                                                  6
   USDC IN/ND case 2:19-cv-00110-TLS document 21 filed 08/27/20 page 7 of 14


specialist about a medical issue related to his or her area of specialty; and (6) any other factors

that tend to support or contradict the opinion. 20 C.F.R. §§ 404.1527(c)(1)–(6), 416.927(c)(1)–

(6).

  1. Dr. Phillips, Treating Psychiatrist

       Plaintiff argues that the ALJ failed to properly evaluate the opinions of Dr. Constance

Phillips, M.D., his treating psychiatrist at the Veterans Administration. Dr. Phillips provided two

separate medical opinions – a letter in 2015, and a medical source statement in 2017. AR. 750–

51, 1317–22. In the 2015 letter, Dr. Phillips opined that Plaintiff was “quite limited regarding

sustained concentration and his ability to understand verbal instructions either written or verbally

communicated.” Id. at 751. Dr. Phillips also opined that although he was appropriate in social

interactions and had the capacity to persist, he may be more limited in the stress of a forty-hour

work week. Id. Finally, Dr. Phillips opined that Plaintiff would be “greatly challenged … in his

ability to adapt to his current psychosocial stressors of being unable to work in the areas he had

previously done (physical jobs)” and that he was finding it difficult to do work in other areas due

to his cognitive challenges. Id. The ALJ gave this opinion “little weight,” finding that it was not

generally consistent with the medical evidence of the record, “which indicates that the claimant

was able to undergo standardized testing.” Id. at 30. The ALJ also noted that Plaintiff’s mental

status examination during the psychological consultative examination was “grossly normal.” Id.

       In 2017, Dr. Phillips completed a medical source statement. She listed his diagnoses as

major depression, recurrent, and borderline intellectual functioning. Id. at 1317. She listed his

symptoms as moderately diminished interest in almost all activities, severe sleep disturbance,

easily agitated, decreased energy, severe feelings of guilt or worthlessness, severe difficulty

concentrating or thinking, previous thoughts of death or suicide, severe distractibility, moderate

to severe irritability, mild avoidance of external reminders of a traumatic event, and moderate
                                                  7
  USDC IN/ND case 2:19-cv-00110-TLS document 21 filed 08/27/20 page 8 of 14


disturbance in mood and behavior. Id. at 1318. She noted that Plaintiff was taken off his

medication due to side effect weight gain, and that this resulted in more symptoms of depression

and irritability. Id. Dr. Phillips opined that Plaintiff would be absent from work more than three

times a month. Id. Dr. Phillips also opined that Plaintiff would have significant difficulties in

multiple areas relating to the ability to remember and carry out instructions and maintaining

attendance. Id. at 1319. Finally, Dr. Phillips opined that Plaintiff had moderate limitations in the

ability to understand, remember, or apply information; mild limitations in the ability to interact

with others; marked limitations in the ability to concentrate, persist, or maintain pace; and

moderate limitations in the ability to adapt or manage oneself. Id. at 1321. The ALJ afforded this

opinion little weight and found it to be internally inconsistent. Id. at 29. The ALJ noted that

although Dr. Phillips found Plaintiff to have a marked loss in his ability to interact appropriately

with the public, she only found him to have a mild loss in his ability to maintain socially

appropriate behavior. Id. The ALJ also found that the opinion was not generally consistent with

the medical evidence of the record, “which indicates that the claimant can live with his family,

attend Ivy Tech, and socialize with others on Skype.” Id.

       Plaintiff asserts that the ALJ mischaracterized and cherry-picked evidence in dismissing

both of Dr. Phillip’s opinions. First, Plaintiff argues that the ALJ mischaracterized Plaintiff’s

ability to undergo standardized testing in dismissing the 2015 opinion. The ALJ cites to the

WAIS-IV IQ test in finding that Plaintiff could undergo standardized testing. Id. at 30, 418. The

ALJ found that Plaintiff’s ability to undergo standardized testing discredited the treating

psychiatrist’s opinion that Plaintiff was limited in his ability to maintain sustained concentration

and in his ability to understand verbal instructions either written or verbally communicated. Id. at

30. However, the standardized testing to which the ALJ cites showed that Plaintiff’s verbal

comprehension skills fell within the borderline range. Id. at 411. The test also showed inattention
                                                  8
       USDC IN/ND case 2:19-cv-00110-TLS document 21 filed 08/27/20 page 9 of 14


    and elevated anxiety. Id. at 413, 416. Finally, the standardized testing that the ALJ alludes to

    showed that Plaintiff was reading at a sixth-grade level and writing at a fourth-grade level. Id. at

    415. The clinician noted that all academic tasks “required excessive time and persistence” for

    Plaintiff, and that he was often frustrated easily and struggled with expressive language abilities.

    Id. The clinician further opined that Plaintiff would need accommodations to complete schooling,

    such as extended time (standard time plus 25%), frequent breaks, testing in a separate room,

    tutoring options, repetition of material, and the ability to record lectures for review. Id. at 416.

    The ALJ grossly mischaracterized the evidence in finding that an IQ test showing Plaintiff’s

    limitations was evidence that contradicted Dr. Phillips’ 2015 opinion.

            Plaintiff also argues that the ALJ mischaracterized evidence in finding that his ability to

    attend classes at Ivy Tech contradicted Dr. Phillips’ 2017 opinion. Plaintiff was enrolled in two

    courses at Ivy Tech in October of 2013 after having completed two courses the prior semester.

    Id. at 410. He was working towards a heating and cooling certificate; however, it was noted that

    he was “struggling with the academics and was referred to VR1 for assistance by the school.” Id.

    He reported difficulty with remembering what he read, as well as with general concentration. Id.

    Plaintiff testified to failing math twice at Ivy Tech, and that he yelled at the math instructor when

    he was in danger of failing for a third time. Id. at 61. Plaintiff also testified to never finishing his

    assistive technology training due to missing too many classes. Id. In 2016, it was noted that

    Plaintiff continued having “a hard time grasping new concepts at school and will benefit from

    ongoing [support] at school.” Id. at 396. The ALJ improperly relied on Plaintiff’s enrollment at

    Ivy Tech without considering the assistance he needed to complete coursework or the fact that he

    failed a class twice. Plaintiff’s struggles at Ivy Tech support Dr. Phillips’ opinion, yet the ALJ




1
    Vocational Rehabilitation. AR 61.
                                                       9
   USDC IN/ND case 2:19-cv-00110-TLS document 21 filed 08/27/20 page 10 of 14


 used his enrollment in courses to dismiss the treating psychiatrist’s opinions.

         Plaintiff also asserts that the ALJ mischaracterized the evidence of his ability to Skype

 with a woman. The ALJ relied on Plaintiff’s ability to interact with a woman on Skype to dismiss

 Dr. Phillips’ 2017 opinion. Id. at 29. The ALJ also relied on this in other areas in the opinion to

 discount Plaintiff’s difficulty in interacting with others. Id. at 23, 27, 29. There is only one

 mention of Plaintiff using Skype to interact with others in the medical record. Plaintiff discussed

 with his counselor that he was talking to a woman on Skype whom he had only known for two

 months, and she was asking him for $1000. Id. at 551. Nowhere in the record does it indicate that

 Plaintiff continued to socialize with this woman on Skype, nor does it describe the nature of their

 relationship. Relying on Plaintiff’s ability to interact with someone on Skype for a short period

 does not indicate that Plaintiff has the ability to interact appropriately with others, nor does it on

 its own contradict Dr. Phillips’ opinions.

         Furthermore, the ALJ failed to discuss the relevant factors in 20 C.F.R. §§

 404.1527(c)(1)–(6), 416.927(c)(1)– (6). Most importantly, the ALJ failed to properly compare

 the opinions to the medical record as a whole. Instead, the ALJ mischaracterized evidence in

 attempting to compare the opinions to the medical record. This error requires remand.

   2. Dr. Broughton, Treating Physician

       Plaintiff also asserts that the ALJ improperly weighed the medical opinion of Dr.

Broughton, his treating physician at the Veteran’s Administration. Dr. Broughton provided a

medical source statement in 2017. Id. at 996–1003. Among other things, Dr. Broughton opined

that Plaintiff had a reduced range of motion in his left shoulder, could sit continuously for over

three hours at a time, could stand or walk for over three hours at a time, could constantly lift 6-10

pounds, and was limited to occasional reaching and handling with the left hand. Id. at 996–1000.

Dr. Broughton also opined that Plaintiff’s condition was expected to improve with time. Id. at
                                                   10
   USDC IN/ND case 2:19-cv-00110-TLS document 21 filed 08/27/20 page 11 of 14


1002. The ALJ afforded this opinion great weight, specifically noting that Plaintiff’s left shoulder

has improved by his own admission and testimony. Id. at 30.

       Plaintiff argues that the ALJ failed to include the limitation of occasional reaching and

handling with the left hand in the RFC and in the hypotheticals to the Vocational Expert (“VE”).

Plaintiff asserts that the ALJ’s failure to include this information indicates that the ALJ either

forgot it or found it irrelevant. However, the ALJ specifically noted that although she afforded Dr.

Broughton’s opinion great weight, Plaintiff admitted during the hearing that his left shoulder has

improved. Id. Plaintiff also testified that he had no trouble using his hands. Id. at 57. The ALJ

properly explained her logic in determining Plaintiff needed no further left shoulder limitations

based on Dr. Broughton’s opinions.

 B.      Work Activity

         Plaintiff argues that the ALJ also misconstrued his work history in finding that his

previous job with Spaulding Tree Service (“Spaulding”) as a tree trimmer was past relevant work.

“[T]he ALJ must specify the duties involved in a prior job and assess the claimant’s ability to

perform the specific tasks.” Nolen v. Sullivan, 939 F.2d 516, 519 (7th Cir. 1991). Past relevant

work constitutes relevant work experience for purposes of step four of the analysis when it (1) was

done within the last fifteen years, (2) lasted long enough for the claimant to properly learn to do

the job, and (3) was substantial gainful activity. 20 C.F.R. § 404.1565(a); see also SSR 82-62,

1982 WL 31386, at *1 (Jan. 1, 1982). However, Social Security Ruling 83-33 further explains that

even if these three conditions are met, the ALJ must consider the possibility that the employer,

“because of a benevolent attitude toward a handicapped individual, subsidize[d] the employee’s

earning by paying more in wages than the reasonable value of the actual services performed.” SSR

83-33, 1983 WL 31255, at *3 (Jan. 1, 1983). More simply put, the ALJ must consider the

possibility that an employer may have accommodated Plaintiff’s restrictions on the job.
                                                   11
   USDC IN/ND case 2:19-cv-00110-TLS document 21 filed 08/27/20 page 12 of 14


        The ALJ failed to consider the multiple accommodations the Plaintiff’s employer

afforded him. Spaulding filled out a work activity questionnaire regarding Plaintiff’s work, which

the ALJ never acknowledged. AR 398. Spaulding stated that they did not consider his work worth

the amount fully paid, because they gave him fewer or easier duties, provided him special

transportation, expected lower production, provided extra help and supervision, and they stated

Plaintiff provided lower quality work. Id. Spaulding noted that Plaintiff did not keep up with

production, and due to the nature of their work, they “felt safety was compromised.” Id. Spaulding

further stated this safety concern led to them terminating his employment. Id. at 399. Finally,

Spaulding stated that they experienced equipment failure after Plaintiff “had done something other

than what he was supposed to do.” Id.

        The ALJ failed to consider the multiple ways in which Spaulding accommodated Plaintiff

 and his limited ability to complete the job. As such, the information regarding his past relevant

 work was not accurately conveyed to the VE. On remand, the ALJ should properly consider the

 nature of Plaintiff’s work and the accommodations given to him by his employer.

 C.     GAF Scores

       Plaintiff further argues that the ALJ improperly cherry-picked GAF scores. GAF ratings

are not controlling in disability determinations. See Denton v. Astrue, 596 F.3d 419, 425 (7th Cir.

2010); Wilkins v. Barnhart, 69 F. App’x 775, 780 (7th Cir. 2003) (“the GAF scale is intended to

be used to make treatment decisions, and nowhere do the Social Security regulations or case law

require an ALJ to determine the extent of an individual’s disability based entirely on his GAF

score.” (citing Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 241 (6th Cir. 2002))). The ALJ

acknowledged and dismissed three GAF scores ranging from 50-60, correctly noting that GAF

scores can vary based on an individual’s presentation on the day of the assessment to the clinician.

AR 25–26. However, the ALJ accepted a GAF score of 75 as reflective of improvements with his
                                                 12
   USDC IN/ND case 2:19-cv-00110-TLS document 21 filed 08/27/20 page 13 of 14


depression. Id. at 26. The ALJ does provide any explanation for why she dismisses three separate

sets of scores ranging from 50-60, yet accepts a score of 75 as indicative of improvement. While

the ALJ is not required to accept any GAF scores as indicative of disability, the ALJ may not

cherry pick GAF scores to fit her narrative. Denton, 596 F.3d at 425. The ALJ cherry-picked

evidence in support of her conclusion without any explanation as to why some GAF scores were

considered and others were not.

 D.     Listings

        Plaintiff also asserts that the ALJ fatally erred in finding that Plaintiff did not meet or

medically equal any Listing, as Dr. Phillips’ opinions support the Listing requirements for Listings

12.02, 12.04, 12.06, and 12.08. AR. at 22. As discussed above, the ALJ erred in the analysis of Dr.

Phillips’ opinions. Proper analysis of these opinions will allow the ALJ to provide a more

thorough analysis of these Listings. However, the Court cannot make a determination regarding

the Listings where the ALJ’s treatment of the medical source opinions is flawed. The Court cannot

on its own determine that Dr. Phillips’ opinions deserve controlling weight. That is for the ALJ to

determine based on a proper, full analysis of the opinions. As such, the Court cannot determine

whether the ALJ did or did not err in the analysis of the Listing requirements. The ALJ will have

the opportunity to reevaluate the Listings on remand.

 E.     Award of Benefits

       Plaintiff asks the Court to reverse and remand for an award of benefits or, in the

alternative, for further proceedings. “An award of benefits is appropriate, however, only if all

factual issues involved in the entitlement determination have been resolved and the resulting

record supports only one conclusion—that the applicant qualifies for disability benefits.” Allord v.

Astrue, 631 F.3d 411, 415 (7th Cir. 2011) (citing Briscoe ex rel. Taylor v. Barnhart, 425 F.3d

345, 355 (7th Cir. 2005)). Based on the discussion above, an immediate award of benefits is not
                                                  13
   USDC IN/ND case 2:19-cv-00110-TLS document 21 filed 08/27/20 page 14 of 14


appropriate as issues involved in the entitlement determination remain.

                                         CONCLUSION

        For the reasons stated above, the Court GRANTS the relief sought in Plaintiff’s Brief

 [ECF No. 12] and REVERSES the decision of the Commissioner. The Court REMANDS this

 matter for further proceedings consistent with this Opinion. The Court DENIES Plaintiff’s

 request to award benefits.

        SO ORDERED on August 27, 2020.


                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                14
